Citation Nr: 9905287	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-40 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

To be established.


REPRESENTATION

Veteran's Widow represented by:  New York Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1940 to June 
1945 and from February 1949 to July 1952.  

In July 1995, the Buffalo, New York, Regional Office (RO) 
denied the veteran's claim of service connection for post-
traumatic stress disorder(PTSD).  The veteran submitted a 
notice of disagreement (NOD) in August 1995.  The RO issued a 
statement of the case (SOC) in September 1995.

Earlier that same month, the RO received notice that the 
veteran had died on September [redacted], 1995.  

A VA Form 9 pertaining to the issue of service connection for 
PTSD was submitted by the accredited representative and 
received at the RO on September 27, 1995.  In an October 1995 
letter, the RO informed the veteran's widow that there was an 
appeal pending at the time of the veteran's death; however, 
no further action could be taken until a claim for accrued 
benefits was received.  

The veteran's widow submitted an application for accrued 
benefits in October 1995.  In December 1995, the RO informed 
the veteran's widow that her claim for accrued benefits could 
not be approved.  She was advised that she could continue the 
appeal for service connection for PTSD, based on the denial 
of accrued benefits.  An SOC pertaining to that issue was 
issued at the same time.  The RO noted that the Form 9, 
Appeal to the Board of Veterans Appeals, previously filed in 
September 1995 was accepted as notice of her intent to 
appeal.  




REMAND

The veteran's widow maintains that the veteran was entitled 
to service connected compensation prior to his death in 
September 1995, and thus, entitlement to accrued benefits is 
warranted. 

As was described in the Introduction, the veteran died during 
the pendency of the appeal and the claim of service 
connection for PTSD does not survive his death.  See Vda de 
Landicho v. Brown, 7 Vet. App. 42,47 (1994).  Nevertheless, 
applicable law provides that a spouse may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which a veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
at the time of his death.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.1000 (1998). 

The veteran's widow submitted an application for accrued 
benefits in October 1995.  In December 1995, the RO notified 
her that her claim for accrued benefits could not be 
approved.  At the same time, the RO furnished the veteran's 
widow with an SOC pertaining to the issue of entitlement to 
accrued benefits based on a claim for service connection for 
PTSD filed by the veteran prior to his death.  In the 
December 1995 letter notifying the veteran's widow of its 
decision and advising her of her appellate rights, the RO 
noted that a previously filed (September 27, 1995) VA Form 9, 
Appeal to the Board of Veterans Appeals (Board) served as 
notice of her intent to appeal.  The accredited 
representative submitted a VA Form 9 in December 1995, 
referring to the December 1995 SOC.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating her argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.  

In this case, the Board finds that the RO misinformed the 
veteran's widow by purporting to accept a VA Form 9 filed 
prior to the decision in question as notice of her intent to 
appeal.  The RO does not have the right to waive the 
statutory requirements for filing an appeal.  The Board can 
accept the December 1995 VA Form 9 as a notice of 
disagreement to the December 1995 denial of the claim for 
accrued benefits; however, the veteran's widow must now be 
furnished an SOC and afforded an opportunity to file a timely 
formal appeal.  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The veteran's widow and her 
representative should be furnished a 
statement of the case which contains a 
recitation of the applicable provisions, 
citations, and explanations of the 
controlling law and regulations.  The RO 
should also enclose a VA Form 9, Appeal 
to the Board of Veterans Appeals.  

In the appeal is perfected the case should be returned to the 
Board, if otherwise in order, following appropriate appellate 
procedure.  The purpose of this REMAND is to ensure due 
process of law.  The Board intimates no opinion as to the 
ultimate 


outcome of this case.  The veteran's widow need take no 
action unless otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 5 -


